Title: To Thomas Jefferson from Albert Gallatin, 5 July 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Treasury Department July 5th. 1806.
                        
                        I have the honor to enclose the Copy of a representation from New London, requesting an increase of Salary
                            for the Keeper of the Light House on Little Gull Island. The Collector of Sag-harbour who has the Superintendence of that
                            Light House, informs also that the present Keeper will not Stay for the present Salary. As he receives the highest rate of
                            compensation which has been allowed for those Services I am induced to Submit the propriety of encreasing such of the
                            other Salaries as may be found too low, either absolutely or compared with those of others; and, in order to enable you to
                            form a correct opinion, the enclosed Statement has been prepared, Shewing the Situation and height of the Several Light
                            Houses, the Salaries now allowed, and an abstract of the observations made by the Several Superintendents on the Subject.
                            The Keepers who in my opinion are most entitled to an increase, are in the first place those of, Newport, Gull Island &
                            Portsmouth, and next, those of Montauk, Sandy Hook & Tybee. And as the Salaries are on the whole moderate, having been
                            fixed principally in 1790, permit me to Submit to your consideration the following increase, viz:
                        To the Keepers of the Light Houses of Portsmouth, Newport, Gull Island and Tybee, one hundred dollars each.
                        To the Keepers of the Light Houses of Sandy Hook, Montauck, Cape Hatteras, Cape Fear & Charleston, Sixty
                            six dollars & two thirds each.
                        To the Keepers of the Light House of Gayhead twenty five dollars.
                        Although not Specially recommended, and as relates to Massachusetts and Cape Henlopen, rather discountenanced
                            by the Superintendents, it appears to me that the following increase would only place the Several Keepers on a par with
                            those in a Similar Situation, as relates either to locality or the Size of the Light Houses, viz:
                        To the Keepers of the Light Houses of Cape Henlopen, Cape Henry & Georgetown South Carolina, Sixty six
                            dollars & two thirds each.
                        To the Keepers of the Light Houses of Cape Cod, Cape Poge, Portland, New London, Faulkner’s Island, Lynde
                            Point and Five mile point, twenty five dollars each.
                        The several increased compensations, in those cases where they may be approved, to commence from the first day
                            of January last. I have the honor to be with the highest respect Sir Your most obedient Servant
                        
                            Albert Gallatin
                     
                        
                    